FILED
                            NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SCOTT L. HUGGETT,                                No. 09-35410

              Plaintiff - Appellant,             D.C. No. 3:07-cv-01746-MA

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                             Submitted March 1, 2010 **
                                 Portland, Oregon

Before: PAEZ, TALLMAN, and M. SMITH, Circuit Judges.

       The parties are familiar with the facts of the case and we do not repeat them

here. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         First, substantial evidence supports the ALJ’s credibility determination. The

ALJ provided clear and convincing reasons for finding Huggett not entirely

credible because “the claimant engages in daily activities inconsistent with the

alleged symptoms” and “the claimant takes medication or undergoes other

treatment for the symptoms.” Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir.

2007).

         Second, the ALJ properly rejected lay witness testimony by providing

“reasons germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511

(9th Cir. 2001).

         Third, the ALJ properly determined Huggett’s residual functional capacity

by taking “into account those limitations for which there was record support that

did not depend on [the claimant’s] subjective complaints,” which lacked

credibility. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

         Finally, “[t]he hypothetical that the ALJ posed to the [Vocational Expert

(“VE”)] contained all of the limitations that the ALJ found credible and supported

by substantial evidence in the record. The ALJ’s reliance on testimony the VE

gave in response to the hypothetical therefore was proper.” Id. at 1217–18 (citing

Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989)).

         AFFIRMED.


                                            2